Citation Nr: 0611082	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-41 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for cerebral palsy


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from May 1965 to February 
1966.

This claim comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied a claim of entitlement to 
service connection for cerebral palsy.  The appellant 
subsequently moved, and his claims file is currently under 
the jurisdiction of the VARO in Lincoln, Nebraska.


FINDINGS OF FACT


1.  No cerebral palsy was noted when the appellant was 
examined, accepted, and enrolled for service.

2.  Clear and unmistakable evidence establishes that cerebral 
palsy existed prior to service and was not aggravated 
therein.


CONCLUSIONS OF LAW


1.  The presumption of soundness with respect to the 
appellant's current cerebral palsy has been rebutted.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 
38 C.F.R. § 3.304 (2005).

2.  The appellant's current cerebral palsy was neither 
incurred nor aggravated during his active service.  
38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
evidence on his behalf.  See, e.g., the letters addressed to 
the appellant by the RO dated July 22, 2004, May 6, 2005, and 
June 13, 2005.  In these letters, the RO specifically 
informed the appellant of the current status of his claim and 
of the 


evidence already of record in support of that claim.  He was 
also specifically instructed in the letter dated July 22, 
2004 to submit all pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Moreover, the appellant's service medical records and private 
medical records have also been obtained and reviewed.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim and the Board is 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below 


that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in September 2005, after the initial 
VCAA letter was issued in July 2004.  Subsequently, 
additional notification, but no additional evidentiary 
development, was accomplished in accordance with the VCAA.  
The claim was last adjudicated in November 2005.  The Board 
is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the 
VCAA, the implementing regulations, and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Furthermore, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA must show clear 
and unmistakable evidence of both a pre-existing condition 
and a lack of in-service aggravation of that condition to 
overcome the presumption of soundness for wartime service 
under section 1111.  Wagner v. Principi¸ 379 F.3d 1089, 1096 
(Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in the disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Only competent medical evidence can 
adequately address the medical question of whether or not a 
pre-existing disability has been aggravated by events 
occurring during service.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Aggravation of a pre-existing disability thus 
requires competent medical evidence that the disability 
underwent a permanent increase in service of the severity of 
the underlying pathology of the condition, as opposed to a 
temporary exacerbation or intermittent flare-up of the 
associated symptoms due to the increased physical demands and 
activity generally experienced in service.  
38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service and was not aggravated by 
service.  The term "clear and unmistakable evidence" 
describes the burden of proof, at a fact-finding level, that 
is necessary to overcome a presumption.  Vanerson v. West, 
12 Vet. App. 254, 258 (1999), citing Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  The term "clear and unmistakable 
evidence" has been defined by the Court as "evidence that 
cannot be misinterpreted or misunderstood, i.e., that is 
undebatable."  Id.  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Upon his enlistment in the Navy in May 1965, the appellant 
denied having any serious health problem, and the clinical 
evaluation of his arms, legs, and spine at that time was 
normal.  The presumption of soundness under 38 
U.S.C.A. § 1111 therefore attaches.  However, later service 
medical records demonstrate that the appellant reported to 
the Medical Board in 1966 that he had experienced right leg 
tremors at rest or during activity prior to enlistment.  
These tremors, coupled with other medically significant 
factors, led Navy physicians in November 1965 to diagnose him 
with cerebral spastic infantile paralysis.  The appellant 
does not dispute this diagnosis.

The appellant also informed the 1966 Medical Board that he 
had been evaluated prior to enlistment, in Rochester, 
Minnesota, for the shaking leg and other unspecified 
disorders.  In 1993, the appellant reported to treating 
physicians that he was evaluated at the Mayo Clinic in 
approximately 1961 or 1962, prior to his 1965 enlistment, for 
leg tremors.  A report from a normal EEG conducted in 1993 
indicates that the appellant again reported having 
experienced right leg tremors since he was a young teenager.  
By a letter dated June 13, 2005, the appellant was 


requested to submit, to VA, records of his pre-service 
medical treatment, including those from the Mayo Clinic, or 
to provide VA with a completed release form so that those 
records could be obtained by VA on his behalf.  He has 
submitted neither the medical records nor the completed 
release form to VA.  However, he does not deny that this pre-
service treatment occurred.  Thus, the record clearly and 
unmistakably shows that the appellant experienced right leg 
tremors, later diagnosed as cerebral palsy by a Medical 
Board, prior to service.

The next matter that must be resolved in determining whether 
the presumption of soundness is rebutted is whether clear and 
unmistakable evidence establishes that the appellant's pre-
existing cerebral palsy was not aggravated during service.  
To do this, the record must establish by clear and 
unmistakable evidence that there was either an increase in 
disability during service that was due to the natural 
progress of the disease, or that there was no increase in the 
appellant's disability at all during service.  

As already noted, it is well documented that the appellant 
experienced the symptoms of cerebral palsy, namely right leg 
tremors, before service, and that he experienced similar 
symptoms, right leg tremors, because of that condition during 
service, which ultimately led to his discharge from service 
after Medical Board review of his situation.  However, there 
is no evidence in the record establishing that the 
appellant's in-service symptoms associated with his cerebral 
palsy represented an increase in the level of severity 
associated with the original pre-service disorder.  
Furthermore, the 1966 Medical Board concluded that no 
aggravation had occurred in service.  There is absolutely no 
competent medical evidence contradicting that conclusion or 
otherwise indicating that the appellant's pre-service 
symptoms of cerebral palsy underwent an increase in severity 
during service.  In fact, the appellant has not even alleged 
that the severity or frequency of his leg tremors increased 
during service.  Thus, there can be no valid debate that 
aggravation is not shown in service.  No aggravation in 
service is shown and the presumption of soundness is 
rebutted.

Therefore, service connection for cerebral palsy is not 
warranted.


ORDER

Service connection for cerebral palsy is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


